UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report:October 1, 2010 (Date of earliest event reported) INSWEB CORPORATION (Exact name of Registrant as specified in its charter) Delaware 0-26083 94-3220749 (State or other jurisdiction of (Commission file number) (IRS Employer incorporation or organization) Identification Number) 11290 Pyrites Way, Suite200 Gold River, California 95670 (Address of principal executive offices) (916) 853-3300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) This Form 8-K/A amends the Current Report on Form 8-K filed on October 4, 2010 by InsWeb Corporation ("InsWeb”) under Items 1.01, 8.01 and 9.01. This Amendment No. 1 is being filed to include the financial information required under Item 9.01. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS. Exhibit No. 23.1 - Consent of Armanino McKenna LLP Exhibit No. 99.1 -Potrero Media Corporation audited financial statements as of December 31, 2009 and 2008 and for each of the two years in the period ended December 31, 2009 and 2008, and the unaudited financial statements as of September 30, 2010 and for each of the nine month periods ended September 30, 2010 and 2009. Exhibit No. 99.2 - Consolidated unaudited pro forma financial information for InsWeb Corporation and Potrero Media Corporation as of September 30, 2010 and for the nine month period ended September 30, 2010 and for the year ended December 31, 2009. In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 15, 2010 INSWEB CORPORATION (Registrant) /s/ Kiran Rasaretnam Kiran Rasaretnam Chief Financial Officer
